DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 are currently amended.

Specification
The title of the invention is still not descriptive enough of the invention.  It is also needlessly long and overly repetitive.  

EXAMINER’S AMENDMENT
The application has been amended as follows: The title is amended to:
COLOR PREDICTION MODEL CREATION 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-8 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a color prediction model creation device configured to create a color prediction model for predicting color values of a device-independent color system from an ink amount set that is combinations of ink amounts for inks used in printing, the color prediction model creation device comprising:  a processor configured to acquire a first spectral reflectance that is a color measurement value of a color chart printed on a first printing medium by using a predetermined first ink amount set, and create a first color prediction model that is the color prediction model used for the first printing medium by learning a correspondence relationship between the first ink amount set and the first spectral reflectance; and the processor being further configured to acquire a second spectral reflectance that is a color measurement value of a color chart printed on a second printing medium that is different from the first printing medium by using a predetermined second ink amount set having a smaller number of combinations than that of the first ink amount set, and create a second color prediction model that is the color prediction model used for the second printing medium by learning using the second ink amount set, the second spectral reflectance and the first color prediction model.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2013/0155468 to Ukishima discloses where even if the coloring material use amount is limited but ambiguities remain and an accurate coloring material use limit is not known, then a virtual coloring material use limit is set artificially, the color measurement values of virtual patches in a region that exceeds the coloring material use limit are inferred by extrapolation and the color measurement values in the region exceeding the coloring material use limit are predicted by interpolation using the inferred color measurement values. Therefore, it is possible to predict colors in relation to any input exceeding the coloring material use limit.
                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672